252 F.2d 292
Grady LADSON, Appellant,v.Frederick FRITZ and Robert W. Shipley, Jr.
No. 12343.
United States Court of Appeals Third Circuit.
Argued Feb. 4, 1958.Decided Feb. 12, 1958.

Martin Techner, Philadelphia, Pa.  (Techner, Rubin & Shapiro, Philadelphia, Pa., on the brief), for appellant.
E. Walter Helm, 3d Philadelphia, Pa., for appellees.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
This was a personal injury case and federal jurisdiction was based upon diversity.  The accident which is the basis of this suit occurred on a highway in Pennsylvania.  The case was tried to a jury and a verdict returned for the defendants.


2
The appellant complains on this appeal that the trial judge erroneously stated facts to the jury and the result of this erroneous statement was to confuse that body and thus to prevent a fair trial.  There is no merit in the point.  The trial judge told the jury over and over again that they were the sole judges of the facts.  He told them that if their recollection differed from his, they were the ones responsible for the fact conclusion.  He even explained the difference between himself and counsel for the plaintiff with regard to the facts and again emphasized the responsibility of the jury in fact finding.  Other contentions raised by the appellant are equally without merit.


3
The case was fairly tried.  The judgment will be affirmed.